

 
Exhibit 10.1
 
 
PROMISSORY NOTE
 
 


 
$121,000,000                                                February 9, 2011
 


 
 
FOR VALUE RECEIVED, the undersigned, PS Business Parks, L.P., a California
limited partnership (“Borrower”), hereby unconditionally promises to pay to the
order of Public Storage, a Maryland real estate investment trust, or its
registered assigns (“Holder) the principal sum of one hundred twenty-one million
dollars ($121,000,000), or such lesser amount as may be outstanding hereunder,
on August 9, 2011 (“Maturity Date”). Borrower also promises to pay interest, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates specified in this Note. The loan evidenced by this Note is a term
loan and amounts advanced hereunder may not be repaid and re-borrowed. This Note
shall not be secured by any assets of the Borrower.
 
 
1.           Interest and Principal Payments.
 
 
(a)           Interest. The Borrower promises to pay interest on the unpaid
principal amount of this Note outstanding from time to time at the rate equal to
the LIBOR Rate (as defined below) plus eighty-five (85) basis points, with such
rate to be first determined with respect to the LIBOR Rate in effect on February
9, 2011 and re-set monthly on the 9th day of each succeeding month in accordance
with the LIBOR Rate in effect on such date.  Interest on this Note shall accrue
on the outstanding principal amount through and until repayment of the entire
principal amount of this Note and payment of all Interest in full, and shall be
computed on the basis of a 360-day year of twelve 30 day months applied to the
unpaid principal balance. Accrued interest on the unpaid amount of this Note
shall be due and payable in full beginning on March 9, 2011 and continuing on
the 9th day of each month thereafter through and including the Maturity Date.
 
 
(b)           Principal. Principal shall be due and payable in a final
installment equal to the unpaid principal amount of this Note together with all
accrued but unpaid interest, on the Maturity Date.
 
 
(c)           Payments. All payments of principal and interest hereunder shall
be made in lawful money of the United States in Federal or other immediately
available funds to Public Storage at 701 Western Avenue, Glendale, California
91201, or at such other address as may be designated by Holder to Borrower.
 
 
(d)           Stated Payment Date. If a payment date (Stated Payment Date”)
hereunder is a day on which Holder is not open for business or a bank holiday,
then the payment otherwise due on the Stated Payment Date shall be due on the
next day on which Holder is open for business (with Interest accruing during the
interim period).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)           No Usurious Interest. In the event that any interest rate(s)
provided for in this Section 1, shall be determined to be unlawful, such
interest rate(s) shall be computed at the highest rate permitted by applicable
law.  Any payment by the Borrower of any interest amount in excess of that
permitted by law shall be considered a mistake, with the excess being applied to
the principal amount of this Note without prepayment premium or penalty; if no
such principal amount is outstanding, such excess shall be returned to the
Borrower.
 
 
(f)           LIBOR Rate. “LIBOR Rate” shall mean, at the time of determination
thereof, a variable rate of interest equal to the rate described as the “London
Interbank Offered Rate” for three months in the Money Rates section of the Wall
Street Journal, in effect on the day of determination of such LIBOR Rate. If The
Wall Street Journal ceases to provide such quotes, a comparable replacement, as
determined by Holder, may be used by Holder. If on any date of determination
more than one “London Interbank Offered Rate” for a three months period is
published in The Wall Street Journal the highest of such rates will be the rate
used for such day.
 
 
2.           Application of Payments.  Prior to a default, all payments received
by Holder shall be applied to the following items in the order stated:
 
 
(a)         then due payments of interest, if any, on the indebtedness
hereunder; and
 
 
(b)         amortization of the principal of said indebtedness.
 
 
3.           Prepayment.  This Note may be prepaid in whole or in part at any
time without prior written consent of Holder and without premium, fee or
penalty, provided that, the prepayment amount includes all accrued by unpaid
interest as of such date.
 
 
4.           Default Rate.  In the event Borrower shall fail to make payment on
account of interest, principal, charges, or premiums within five (5) days after
the date the same shall become due and payable under this Note,  Borrower shall
pay to Holder interest on any overdue payment of principal, interest, charges
and premiums at the rate of five percent (5%) per annum above the rate otherwise
payable under the terms of this Note (the “Default Rate”), from the date the
same shall become due and payable until the date paid in full.
 
 
5.           Remedies.  If any default in the payment of principal or interest
under this Note shall occur, all unpaid amount of any or all of the principal
amount outstanding hereunder and all accrued but unpaid interest thereon shall,
at the option of Holder and without notice or demand, become immediately due and
payable and Holder shall have and be entitled to exercise, from time to time,
all the rights and remedies available to it as provided elsewhere in this Note
and other applicable law. All of Holder’s rights and remedies shall be
cumulative, and any failure of Holder to exercise any such right or remedy shall
not be construed as a waiver of the right to exercise the same or any other
right or remedy at an time and from time to time thereafter.
 
 
6.           Expenses and Collection Costs. Borrower agrees to pay all costs of
collecting or securing or attempting to collect or secure any of the
indebtedness evidenced by this Note including, without limitation, court costs,
litigation expenses and reasonable attorneys’ fees actually incurred, and all
accrued but unpaid interest thereon, if this Note is referred to an attorney for
collection.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.           No Waiver by Holder. Borrower hereby waives presentment for
payment, protest, demand, notice of dishonor and all other notices.  No single
or partial exercise by Holder of any right hereunder or under applicable law
shall preclude any other or further exercise thereof or the exercise of any
other rights.  No delay or omission on the part of Holder in enforcement of this
Note or in exercising any right or power hereunder or under applicable law shall
operate as a waiver of such right or power or of any other right or power under
this Note or under applicable law or affect the liability of Holder
hereunder.  The pleading of any statute of limitations as a defense to any
demand against Holder is expressly waived.  No failure to accelerate the debt
evidenced hereby by reason of default hereunder, or acceptance of a past due
installment, or indulgence granted from time to time shall be construed to be a
waiver of the right to insist upon prompt payment thereafter or to impose late
charges retroactively or prospectively, or shall be deemed to be a novation of
this Note or as a reinstatement of the debt evidenced hereby or as a waiver of
such right or acceleration or any other right, or be construed so as to preclude
the exercise of any right that Holder may have, whether by the laws of the State
of California, by agreement, or otherwise; and Borrower and each endorser or
guarantor hereby expressly waives the benefit of any statute or rule of law or
equity that would produce a result contrary to or in conflict with the
foregoing.  This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom such agreement is sought to be
enforced.
 
 
8.           Severability.   In case any provision (or any part of any
provision) contained in this Note shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision (or remaining part of the
affected provision) of this Note, but this Note shall be construed as if such
invalid, illegal, or unenforceable provision (or part thereof) had never been
contained herein but only to the extent it is invalid, illegal, or
unenforceable.
 
 
9.           Governing Law.  This Note shall be deemed to be a contract made
under the laws of the State of California, and for all purposes shall be
construed in accordance with and governed by the laws of the State of
California.
 
 
10.           Consent to Jurisdiction.   Borrower hereby consent to the
exclusive jurisdiction of any state or federal court located in the State of
California with respect to any dispute arising out of this Note, and to the
extent permitted by applicable law, waives any objection based on venue or forum
non conveniens with respect to any action instituted in any such court.
 
 
11.           Notices.  Any and all notices, elections or demands permitted or
required to be given under this Note shall be in writing, signed by or on behalf
of the party giving such notice, election or demand, and shall be addressed to
Holder at the address indicated for payment, attention: Chief Financial Officer,
and to Borrower at 701 Western Avenue, Glendale, California 91201, attention:
Chief Financial Officer, or at such other address as Holder or Borrower shall
designate. Notice shall be delivered by hand or by overnight courier.
 
 
12.           Headings.   The headings of the paragraphs set forth in this Note
are for convenience of reference only, and are not to be considered a part
hereof and shall not limit or otherwise affect any of the terms hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.           Successors and Assigns.   This Note shall inure to the benefit of
Holder, its successors and assigns, and shall be binding upon Borrower and its
successors and assigns, except that Borrower may not assign or otherwise
transfer its rights hereunder without the prior written consent of Holder.
 
 
14.           Time of Essence.   Time is of the essence of the payment and
performance of this Note.
 
 


 
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
 
 


 
 
[SIGNATURE PAGE TO FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 

 
 
The Borrower has executed and issued this Note as of the date first above
written.
 
 
BORROWER:
 
 


 
 
PS BUSINESS PARKS, L.P.
 
 
By: PS BUSINESS PARKS, INC., its general partner
 
 
By:/s/ Edward A. Stokx                                           
Edward A. Stokx, Executive Vice President
and Chief Financial Officer
 

